Title: To Thomas Jefferson from William Branch Giles, 13 July 1795
From: Giles, William Branch
To: Jefferson, Thomas



Dear Sir
Richmond July 13th. 1795

I have been several days in this place engaged in inquireing amongst the money changers, as to the present, and the probable future, prices of wheat and tobacco.
The market for wheat seems not yet to be fixed. I think there are but few purchasers at this time in the market. They speak however of from eight to ten shillings Per Bushel, and it is supposed by some that two dollars may be had in the course of two or three months. This supposition appears to me to be justifyed by the present prices at Baltimore, it is said that wheat commands two dollars there at this time. From this state of things I have concluded not to make sale of my crop for the present. A prime crop of upland Tobacco of twenty six HHds. sold for thirty three shillings on saturday last, although the current price seems not so high. Mr. Brown informed me that thirty six shillings had been demanded for large quantities of choise tobacco in the hands of the merchants, but I believe that no sale has as yet taken place at that price. The price seems to vary from twenty six to thirty three shillings, depending on the quantity, quality and weights. There does not appear to me to be any great anxiety for purchaseing this article, I have had a small parcel for sale, and have not been able to effect it upon advantageous terms. Presumeing that Mrs. Randolph is on her route to the Springs, Be pleased to make my best respects to Miss Maria, and consider me as your sincere friend &c

Wm B. Giles

